Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Currently Amended) A system for enhancing an expression of a digital pictorial image on a graphical user interface of an electronic device, the system comprising: 
an electronic device comprising an input device, at least one hardware processor, a memory unit operably and communicatively coupled to the at least one hardware processor, and a display unit; 
a sensing unit comprising one or more of a plurality of sensors operably coupled to the at least one hardware processor of the electronic device; and 
the at least one hardware processor comprising:
an expression enhancing engine operably coupled to the sensing unit, 
an input detection module 
an image reconstruction module 
modifying a size of the digital pictorial image to a selected one of a preconfigured number of scaling sizes through a client application that are run on the at least one hardware processor; 
retrieving a media content associated with the user selection of the digital pictorial image from a data storage device; and reconstructing the digital pictorial image with the retrieved media content; and 
a display module configured to render the reconstructed digital pictorial image on the graphical user interface displayed on the display unit in real time through one or more applications that are run on the at least one hardware processor; 
wherein the image reconstruction module is configured for the reconstruction of the digital pictorial image by converting a unicode of the digital pictorial image into a digital image, and wherein the expression enhancing engine is configured to render a personalization interface on the display unit for receiving media content from a user to personalize the digital pictorial image based on user preferences, and wherein the expression enhancing engine is enabled on the electronic device, to display the customize option in a display list through a client application to edit or add a new emoji to a list of emojis and to store related data, to the data store of the electronic device and wherein the related data includes sounds, replacement images, and wherein expression enhancing engine creates hash maps through the client application that is run on the at least one processor to store the emojis and the related data as static components in the form of the hash maps or key-value pairs, in the data store, and wherein the client application is run on the at least one processor to store the newly added data and hash maps, and wherein the expression enhancing engine is configured to enhance the emojis and assets with brand requirements, thereby allowing users to serve as brand ambassadors by sharing share the branded digital pictorial images.

2. (Original) The system as claimed in claim 1, wherein the digital pictorial image is one of an emoji, a product image, and any combination thereof.

3. (Original) The system as claimed in claim 1, wherein the media content comprises one of textual content, image content, audio content, video content, audiovisual content, multimedia content, and any combination thereof.

4. (Cancelled).

5. (Original) The system as claimed in claim 1, wherein the image reconstruction module is configured to generate a sticker from one or more reconstructed digital pictorial images based on the selected one of the preconfigured number of scaling sizes received from the user via the input device.

6. (Original) The system as claimed in claim 1, wherein the display module is configured to playback audio content during the rendering of the reconstructed digital pictorial image on the graphical user interface in real time.

7. (Cancelled).

8. (Original) The system as claimed in claim 1, wherein the input detection module is configured to receive the user selection of the digital pictorial image via a long press action on the input device.

9. (Original) The system as claimed in claim 1, wherein the expression enhancing engine is operably coupled to a global positioning system component for reconstructing the digital pictorial image based on a location of the electronic device.

10.(Original) The system as claimed in claim 1, wherein the input device comprises a touch-enabled keyboard interface.

11.(Previously Presented) A method for enhancing an expression of a digital pictorial image on a graphical user interface of an electronic device, the method comprising: 
rendering, by an input device of the electronic device, a touch- enabled keyboard interface on a display unit of the electronic device; 
receiving, via the touch-enabled keyboard interface, a user selection of the digital pictorial image from the input device of the electronic device, by an expression enhancing engine in communication with a sensing unit; 
modifying, by the expression enhancing engine, size of the digital pictorial image to a selected one of a preconfigured number of scaling sizes; 
retrieving, by the expression enhancing engine, media content associated with the user selection of the digital pictorial image from a data storage device; 
reconstructing, by the expression enhancing engine, the digital pictorial image with the retrieved media content to enhance the expression of the digital pictorial image in real time; and 
rendering, by the expression enhancing engine, the reconstructed digital pictorial image on the graphical user interface displayed on the display unit in real time; 
rendering a personalization interface on the display unit by the expression enhancing engine for receiving media content from a user to personalize the digital pictorial image based on user preferences; 
wherein the reconstruction of the digital pictorial image comprises converting a unicode of the digital pictorial image into a digital image by the expression enhancing engine, and wherein expression enhancing engine creates hash maps through the client application that is run on the at least one processor to store the emojis and the related data as static components in the form of the hash maps or key-value pairs, in the data store, and wherein the client application is run on the at least one processor to store the newly added data and hash maps, and wherein the expression enhancing engine is configured to enhance the emojis and assets with brand requirements, thereby allowing users to serve as brand ambassadors by sharing the branded digital pictorial images.

12.(Original) The method as claimed in claim 11, wherein the digital pictorial image is one of an emoji, a product image, and any combination thereof.

13.(Original) The method as claimed in claim 11, wherein the media content comprises one of textual content, image content, audio content, video content, audiovisual content, multimedia content, and any combination thereof.

14.(Cancelled).

15.(Original) The method as claimed in claim 11, comprising generating, by the expression enhancing engine, a sticker from one or more reconstructed digital pictorial images based on the selected one of the preconfigured number of scaling sizes received from the user via the input device.

16.(Original) The method as claimed in claim 11, comprising playing back audio content by the expression enhancing engine during the rendering of the reconstructed digital pictorial image on the graphical user interface in real time.

17.(Cancelled).

18. (Original) The method as claimed in claim 11, wherein the user selection of the digital pictorial image is received by the expression enhancing engine via a long press action on the input device.

19.(Original) The method as claimed in claim 11, wherein the digital pictorial image is reconstructed based on a location of the electronic device, by the expression enhancing engine in communication with a global positioning system component on the electronic device.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amended claims provided structure to the expression enhancing engine, input module, an image reconstruction module and display module by indicating that they are part of a processor. Thereby, the 112(f) interpretation is moot. The previously amendment stating that they are “run on the at least one hardware processor” was insufficient to provide structure since the modules to not include the processor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171